                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

MARIAN    E    DOHERTY,   as
Guardian    of   Frances  R.
Gorman and Executor of the
Estate of Patrick J. Gorman,

          Plaintiff,

v.                               Case No:   2:19-cv-145-FtM-29MRM

REGIONS BANK,   an     Alabama
corporation,

          Defendant/Third
          Party Plaintiff

BARBARA GORMAN and CAROLINE
SILHA,

     Third Party Defendants.


                          OPINION AND ORDER

     This matter comes before the Court on review of defendant’s

Motion to Dismiss (Doc. #26) filed on May 20, 2019.         Plaintiff

filed a Response (Doc. #35) on June 17, 2019, and defendant filed

a Reply (Doc. #43) on June 25, 2019.        For the reasons set forth

below, the motion is granted in part and denied in part.

                                    I.

     On April 30, 2019, Marian E. Doherty (Plaintiff), as the

Guardian of Frances Gorman and Executor of the Estate of Patrick
Gorman1, filed a two-count Amended Complaint against Regions Bank.2

Plaintiff    asserts   claims    against   Regions   Bank    for   negligence

(Count I) and breach of fiduciary duty (Count II).

     According to the Amended Complaint (Doc. #21): On or about

March 4, 2004, Patrick and Frances Gorman established a line of

credit with Regions Bank in Naples, Florida.          (Doc. #12, ¶ 6.)    On

or about February 2, 2011, Patrick and Frances Gorman opened a

checking account with Regions Bank in Naples, Florida.             (Id. ¶ 7.)

On an unspecified date, Regions Bank accepted “an invalid and

unexecuted     power   of      attorney”    which    added    “unauthorized

individuals”    to   Patrick    and   Frances   Gormans’    shared   checking

account.     (Id. ¶¶ 14, 22.)         Patrick and Frances Gorman were

subsequently the victims of a “theft of more than $320,000.00”

from their Regions Bank accounts.3         (Id. ¶ 19.)



     1 The Court refers to Patrick Gorman and Frances Gorman
collectively as “the Gormans.”
     2Plaintiff initially filed this lawsuit in the Circuit Court
of the Twentieth Judicial Circuit in and for Collier County,
Florida.   Regions Bank subsequently removed the action to this
Court on the basis of diversity jurisdiction. (Doc. #1.)
     3 The Amended Complaint alleges that Regions Bank allowed an
“unauthorized and improper advance” from the Gormans’ line of
credit in the amount of $100,000, and also allowed the
“unauthorized and improper withdrawals and transfers of funds”
from the Gormans’ Regions Bank checking account in the amount of
$116,000. (Doc. #21, ¶ 19.) It is unclear to the Court whether
the alleged theft of $320,000 includes this $100,000 line of credit
advance and $116,000 checking account withdrawal and funds
transfer.



                                       2
                                               II.

       Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”                   Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”        Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).        To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”              Id. at 555.          See also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).                           This requires

“more       than    an   unadorned,       the-defendant-unlawfully-harmed-me

accusation.”         Ashcroft      v.    Iqbal,      556    U.S.         662,   678    (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth,” Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

“Threadbare        recitals   of   the    elements         of   a    cause      of    action,

supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678.         “Factual allegations that are merely consistent

with    a    defendant’s      liability     fall      short         of    being      facially



                                           3
plausible.”     Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir. 2012) (citations omitted).     Thus, the Court engages in a two-

step approach: “When there are well-pleaded factual allegations,

a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.”    Iqbal, 556

U.S. at 679.

                                       III.

       Regions Bank now moves to dismiss the Amended Complaint.   As

to Count I, Regions Bank argues that Plaintiff’s negligence claim

is (1) barred by the economic loss rule; and (2) preempted by the

Uniform Commercial Code.     As to Count II, Regions Bank argues that

Plaintiff has failed to state a legally sufficient cause of action.

The Court will address each point in turn below.

A.     The Negligence Claim (Count I)

     (1)   Whether Count I is Barred by the Economic Loss Rule

       Regions Bank argues that Count I is barred by the economic

loss rule because Plaintiff “has not alleged any tortious act

independent of the parties’ contractual relationship.”    (Doc. #26,

p. 8.)     The Court disagrees.

       Historically under Florida law4, the economic loss rule barred

a plaintiff’s claims “where the parties are in contractual privity




       This action is governed by Florida law. See Tech. Coating
       4

Applicators, Inc. v. U.S. Fid. & Guar. Co., 157 F.3d 843, 844 (11th


                                   4
and one party seeks to recover damages in tort for matters arising

out of the contract.”      Curd v. Mosaic Fertilizer, LLC, 39 So. 3d

1216, 1223 (Fla. 2010).     The Florida Supreme Court, however, later

“return[ed] the economic loss rule to its origin in products

liability” and “limit[ed] the application of the economic loss

rule to cases involving products liability.”           Tiara Condo. Ass'n,

Inc. v. Marsh & McLennan Companies, Inc., 110 So. 3d 399, 407 (Fla.

2013).

     In   a   concurring   opinion,       Justice   Pariente   noted   that,

although the Tiara holding limited the economic loss rule to

products liability cases, “in order to bring a valid tort claim,

a party still must demonstrate that . . . the tort is independent

of any breach of contract claim.”           Id. at 408.   Whether Justice

Pariente’s approach controls is “still unclear” under Florida law,

and district courts have taken different approaches to the economic

loss rule following Tiara.     Lamm v. State St. Bank & Tr., 749 F.3d

938, 947 (11th Cir. 2014); compare Kaye v. Ingenio, Filiale De

Loto-Quebec, Inc., No. 13-61687-CIV, 2014 WL 2215770, at *4 (S.D.

Fla. May 29, 2014)(finding that a party “must [still] allege action

beyond and independent of breach of contract that amounts to an


Cir. 1998)(“[A] federal court sitting in diversity jurisdiction
applies the substantive law of the forum state.”).




                                      5
independent tort” (citations omitted)), with Carl's Furniture,

Inc. v. APJL Consulting, LLC, No. 15-60023-CIV, 2015 WL 1467726,

at *4 (S.D. Fla. Mar. 30, 2015)(noting that “the Florida Supreme

Court    has   not    adopted    Justice        Pariente's    concurrence      as

controlling law”).

     The Court has previously found that after Tiara, “the economic

loss rule does not bar claims in a non-products liability context.”

See Doherty v. Allianz Life Ins. Co. of N. Am., No. 2:18-CV-377-

FTM-29NPM, 2019 WL 3934100, at *5 (M.D. Fla. Aug. 20, 2019); Zoom

Tan, LLC v. Heartland Tanning, Inc., No. 2:12-CV-684-FTM-29, 2013

WL 5720140, at *5 (M.D. Fla. Oct. 21, 2013)(“[T]he economic loss

rule cannot serve as a basis for dismissing plaintiff's claims for

negligent misrepresentation” because the Florida Supreme Court

“confined the application of the economic loss rule to cases

involving products liability.”).             Because this is not a products

liability case, the economic loss rule does not bar Plaintiff’s

negligence claim.      Id.    Even if the economic loss rule did apply,

however, Plaintiff’s claim would not be barred because Florida law

recognizes     that   the    negligent       disbursement    of   funds   is   an

independent tort.5     See Nat'l Title Ins. Co. v. Lakeshore 1 Condo.

Ass'n, Inc., 691 So. 2d 1104, 1108 (Fla. 3d DCA 1997)(“[O]ne who




     5 As discussed infra, however, such a claim may ultimately be
preempted by the Uniform Commercial Code.



                                         6
undertakes to act for another in the disbursing of funds is

answerable for failure to do so with due care.” (citation and

quotation omitted)).

  (2)   Whether Count I is Preempted by the Uniform Commercial Code

     Regions Bank also argues that Plaintiff’s negligence claim is

preempted by the Uniform Commercial Code.                   “Florida has adopted

the provisions of the Uniform Commercial Code by statute” as set

forth in chapters 670-680 of the Florida Statutes.                  Warren Fin.,

Inc. v. Barnett Bank of Jacksonville, N.A., 552 So. 2d 194, 197

(Fla. 1989).    Relevant here, the Uniform Commercial Code (U.C.C.)

“governs a specialized method of payment referred to . . . as a

funds transfer but also commonly referred to in the commercial

community as a wholesale wire transfer.” Fla. Stat. § 670.102.

     The    U.C.C.   was    “intended       to   be   the   exclusive   means   of

determining the rights, duties and liabilities of the affected

parties in any situation covered by particular provisions of the

Article.”    Regions Bank v. Provident Bank, Inc., 345 F.3d 1267,

1274 (11th Cir. 2003)(emphasis in original)(quotation and citation

omitted).   Because the U.C.C. only governs the situations “covered

by its particular provisions,” it is “not the exclusive means by

which a plaintiff can seek to redress an alleged harm arising from

a funds transfer.”         Id. at 1274-75.        Thus, a plaintiff’s common

law claim is preempted by the U.C.C. only where such a claim




                                        7
“create[s] rights, duties and liabilities inconsistent with those

stated in” the U.C.C.      Id. at 1275 (emphasis in original).

      Regions Bank asserts that the U.C.C. “expressly covers” a

bank’s liability for executing unauthorized funds transfers - the

subject matter of Plaintiff’s negligence claim.              In relevant part,

the U.C.C. provides that:

      If a bank and its customer have agreed that the
      authenticity of payment orders issued to the bank in the
      name of the customer as sender will be verified pursuant
      to a security procedure, a payment order received by the
      receiving bank is effective as the order of the customer,
      whether or not authorized, if the security procedure is
      a commercially reasonable method of providing security
      against unauthorized payment orders and the bank proves
      that it accepted the payment order in good faith and in
      compliance with the security procedure and any written
      agreement or instruction of the customer restricting
      acceptance of payment orders issued in the name of the
      customer. The bank is not required to follow an
      instruction that violates a written agreement with the
      customer or notice of which is not received at a time
      and in a manner affording the bank a reasonable
      opportunity to act on it before the payment order is
      accepted.

Fla. Stat. § 670.202(2).      Regions Bank contends that Plaintiff’s

negligence   claim    is   preempted       by    the   U.C.C.    because   it    is

“inconsistent with the rights, liabilities, duties, remedies and

defenses” of the U.C.C.      (Doc. #26, p. 10.)

      The Amended Complaint alleges that Regions Bank was negligent

by   (1)   allowing   “unauthorized        and    improper      withdrawals     and

transfers of funds” from the Gormans’ checking account and line of

credit; (2) allowing “unauthorized individuals to be added to” the




                                       8
Gormans’ checking account “with an invalid and unexecuted power of

attorney”; (3) “[f]ailing to conduct any due diligence” after

observing the Gormans’ confusion and after receiving a request “to

add Barbara Gorman to” the Gormans’ checking account; and (4)

“[v]iolating accepted standards and procedures in the industry

that would have prevented the improper” funds transfers.     (Doc.

#21, ¶¶ 14, 19, 22.)

     A claim that Regions Bank was negligent because it executed

the unauthorized funds transfers or failed to comport with the

relevant standards and procedures may be preempted by § 670.202(2).

See Corfan Banco Asuncion Paraguay v. Ocean Bank, 715 So. 2d 967,

971 (Fla. 3d DCA 1998)(The U.C.C. “preempts [a] negligence claim”

where “[t]he duty claimed to have been breached by [a bank] . . .

is exactly the same duty established and now governed by the”

U.C.C.).   In contrast, a claim that Regions Bank negligently

allowed “unauthorized individuals” to be added to the Gormans’

account and allowed those “unauthorized individuals” to execute

funds transfers is not preempted by the U.C.C.    See Gilson v. TD

Bank, N.A., No. 10-20535-CIV, 2011 WL 294447, at *9 (S.D. Fla.

Jan. 27, 2011)(“Because the crux of Plaintiffs' negligence claim

is TD Bank's lack of care during the account openings, not the

wire transfers, the Court finds that the negligence claim does not

create rights, duties and liabilities inconsistent with those

stated in” the U.C.C. (emphasis in original)); Rolle v. Branch



                                9
Banking & Tr. Co., No. 13-60976-CIV, 2014 WL 11638588, at *6 (S.D.

Fla. May 28, 2014)(“Because the claims presented in the proposed

Second Amended Complaint are not based solely on the alleged

wrongful wire transfers themselves, [plaintiff’s] proposed common-

law claims are not preempted by” the U.C.C.).

         This potential preemption is an affirmative defense which

cannot be determined at this stage of the proceedings.    There has

been no showing on the face of the Amended Complaint that the

factual predicates of the U.C.C. statute have been satisfied, and

Plaintiff is not required to negate a potential affirmative defense

in the Amended Complaint.      See Quiller v. Barclays Am./Credit,

Inc., 727 F.2d 1067, 1069 (11th Cir. 1984)(“[T]he existence of an

affirmative defense will not support a motion to dismiss . . .

[unless] the defense clearly appears on the face of the complaint.”

(citations omitted)); La Grasta v. First Union Sec., Inc., 358

F.3d 840, 845 (11th Cir. 2004)(A plaintiff is “not required to

negate an affirmative defense in [her] complaint.” (citation and

quotation omitted)).    Regions Bank’s motion is therefore denied as

to Count I.6



     6 Regions Bank also argues that to the extent Plaintiff
alleges that Regions Bank “honored checks with unauthorized
drawer’s signatures,” such a claim “is expressly covered by” Fla.
Stat. § 674.401(1) and is therefore preempted by the U.C.C. (Doc.
#26, p. 9.) For the same reasons discussed supra, it not clear
from the face of the Amended Complaint that Plaintiff’s negligence
claim is preempted by this provision of the U.C.C.



                                 10
B.   The Breach of Fiduciary Duty Claim (Count II)

     Count II is a claim for breach of fiduciary duty.                     It asserts

that Regions Bank breached its fiduciary duty to Patrick and

Frances Gorman by “allowing unauthorized and improper withdrawals,

transactions and advances from the” Gormans’ line of credit and

checking    account,    “and      by   further     accepting       an   invalid     and

unexecuted power of attorney.”                (Doc. #21, ¶ 32.)         Regions Bank

argues   Plaintiff     has   failed      to    state   a   claim    for    breach    of

fiduciary duty because Plaintiff has not alleged facts plausibly

demonstrating that Regions Bank owed the Gormans a fiduciary duty.

The Court agrees.

     The elements of a claim for breach of fiduciary duty under

Florida law are “(1) the existence of a [fiduciary] duty, (2)

breach of that duty, and (3) damages flowing from the breach.”

Crusselle    v.   Mong,      59    So.    3d     1178,     1181    (Fla.     5th     DCA

2011)(citation omitted).          In general, “the relationship between a

bank and its [customer] is that of creditor to debtor, in which

parties engage in arms-length transactions, and the bank owes no

fiduciary responsibilities.”             Capital Bank v. MVB, Inc., 644 So.

2d 515, 518 (Fla. 3d DCA 1994)(citations omitted).                         However, a

fiduciary duty may exist between a bank and its customer “under

special circumstances where the bank knows or has reason to know

that the customer is placing trust and confidence in the bank and

is relying on the bank so to counsel and inform him” or her.                       Bldg.



                                          11
Educ. Corp. v. Ocean Bank, 982 So. 2d 37, 41 (Fla.             3d DCA

2008)(quotation     and     citation    omitted).     Such    “special

circumstances include instances where the lender takes on extra

services for a customer, receives any greater economic benefit

than from a typical transaction, or exercises extensive control.”

Id. (quotation and citations omitted).

     Aside from conclusory allegations that the Gormans “placed

trust and confidence in Regions Bank” and that the Gormans “relied

upon Regions Bank,” the Amended Complaint contains no factual

allegations plausibly indicating that Regions Bank “ha[d] reason

to know that the [Gormans were] placing trust and confidence in

[Regions Bank] and [were] relying on [Regions Bank] so to counsel

and inform [them].”       Ocean Bank, 982 So. 2d at 41.7   The Amended

Complaint’s bare assertions are insufficient to plausibly allege

the existence of a fiduciary relationship between the Gormans and

Regions Bank.8    Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir.




     7 In her Response, Plaintiff asserts that “[t]he special
circumstances imposing a duty upon Regions Bank is [sic] . . .
evident”   because    Regions   Bank   “undertook    duties   and
responsibili[es] outside the transfer of funds process by
attempting   to  assist   [the   Gormans]   in  other   financial
transactions.” (Doc. #35, p. 9.) The Amended Complaint, however,
contains no factual allegations detailing the duties and
responsibilities that Regions Bank allegedly undertook.
     8 Regions Bank also argues that Count II is preempted by the
U.C.C. However, because Plaintiff has failed to state a legally
sufficient cause of action, the Court need not address whether


                                   12
2011)(“Legal conclusions without adequate factual support are

entitled to no assumption of truth.” (citations omitted)).

     Because    Plaintiff   has   not   alleged   any   facts     plausibly

demonstrating that Regions Bank owed the Gormans a fiduciary duty,

Plaintiff has failed to state a breach of fiduciary duty claim.

Count II is therefore dismissed without prejudice.

     Accordingly, it is now

     ORDERED:

     1.   Defendant’s Motion to Dismiss (Doc. #26) is GRANTED IN

PART AND DENIED IN PART.

     2.    The motion is GRANTED as to Count II, which is dismissed

without prejudice.

     3.   The motion is DENIED as to Count I.

     4.   Plaintiff may file an amended complaint within FOURTEEN

(14) DAYS of this Opinion and Order.

     DONE AND ORDERED at Fort Myers, Florida, this          9th     day of

December, 2019.




Copies: Counsel of record



Plaintiff’s breach of fiduciary duty claim is preempted by the
U.C.C.



                                   13
